Citation Nr: 0021181	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $26,732.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Buffalo, 
New York, which denied the veteran's request for a waiver of 
an overpayment in the amount of $26, 732.17.  The veteran 
timely appealed this determination to the Board.


REMAND

In a February 1999 affidavit, the veteran requested to be 
afforded the opportunity to testify at a hearing conducted 
before a Member of the Board.  Thereafter in response to the 
Board's request, the veteran responded that he wished to 
testify via video-conference.  Accordingly, as an appellant 
is entitled to a hearing if one is requested, 38 C.F.R. § 
20.700(a) (1999), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their video-conference docket, and 
schedule the requested hearing in 
accordance with all appropriate 
procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


